Title: From John Adams to Edmund Jenings, 25 February 1780
From: Adams, John
To: Jenings, Edmund


     
      Dear Sir
      Paris Feby. 25th. 1780. Hotel de Valois Rue de Richlieu
     
     I have this Moment your Letter from Brussells of the 19th of this Month, and I thank You for your kind Congratulations on my safe Arrival. Whether I come in the amiable and blessed Character, as You say You have heard, with the Olive Branch in my Hand, and surrounded with Doves, Lambs and Angels or not, You will learn, in due Time. At present, the common Enemy shews a Picture, of a very different Kind.
     I was much disappointed on my Arrival in Paris to find that You had left it, because I had promised myself much pleasure in your Conversation, after two tedious Voyages by Sea, and a Journey by Land, in the dead of Winter, through Spain and France, infinitely more disagreeable than either, and a painful Application at Home for three Months to a difficult Subject, the Formation of a Civil Constitution in the Convention of the Massachusetts.
     I left the general and particular Governments in America in great Vigour, and the Spirits of the People very high, and their Temper extreamly firm. The Paper Money gives Trouble and does Injustice to Individuals, but it has little Effect upon the public Mind respecting the general Cause. Indeed I percieved no more Symptoms of Doubt of the final Independence of America, than if it had been acknowledged and guaranteed by all the World. The Seizure of the Dutch Ships is a desperate Step indeed, and must touch all the Powers, as well as the Dutch, very sensibly. I should be much obliged to You for a Copy of what You wrote to the Pensioner of Amsterdam upon the Subject.
     One sees the Powers at War in different Lights, when one views them from different Cities, as I have often had Opportunity to experience, and you will have Opportunities of gaining Intelligence from Brussells, that I cannot at Paris, from England especially. You will oblige me therefore very much, and render an useful Service perhaps to our Country, by informing me of all You may learn, concerning the Designs of the English Court, their intended Expeditions, and their Force by Sea and Land. As to Thoughts of Peace, they will never have any, while they have any little Successes, as they conduct themselves on a Maxim, diametrically opposite to that of the Romans.
     I am well persuaded, Sir, of your Fidelity and Affection to your Country, as well as of your Abilities to serve it, and have taken the Liberty to mention as much and more too to some Gentlemen in Congress, to whom I transmitted the twelve Letters on the Spirit and Resources of Great Britain. I also transmitted your Letter to General Gates, and had a Letter from him, acknowledging the Receipt of it, before he had the pleasure of marching into Newport, and cutting off the British Army from great Quantities of Wood, Forrage, Canon and Merchandizes, which they intended to have carried away with them, not expecting that he would have the Hardiness to take possession of the Town before, they were gone from the Harbour.
     
      I am, my dear Sir, your faithful and affectionate Servant.
      John Adams
     
    